In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated July 10, 2006, which, upon a fact-finding order of the same court dated June 2, 2006, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crimes of obstructing governmental administration in the second degree pursuant to Penal Law § 195.05, and resisting arrest pursuant to Penal Law § 205.30, adjudged her to be a juvenile delinquent, and placed her with the New York City Office of Children and Family Services for a period of 12 months. The appeal brings up for review the fact-finding order dated June 2, 2006.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*767Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Ashley M., 35 AD3d 612 [2006]; Matter of Darnell C., 305 AD2d 405 [2003]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crime of obstructing governmental administration in the second degree (see Penal Law § 195.05; Matter of Davan L., 91 NY2d 88, 91 [1997]; Matter of Thomas L., 4 AD3d 295 [2004]; Matter of Joshua C., 289 AD2d 1095 [2001]; Matter of Michael C., 264 AD2d 842 [1999]), and resisting arrest (see Penal Law § 205.30; Matter of Thomas L., supra at 295; Matter of Kara M., 242 AD2d 630, 631 [1997]). Upon the exercise of our factual review power, we find that the Family Court’s fact-finding determination was not against the weight of the evidence (see Family Ct Act § 342.2 [2]; Matter of Garrick B., 30 AD3d 217 [2006]; cf. CPL 470.15 [5]). Ritter, J.P., Santucci, Balkin and McCarthy, JJ., concur.